Title: To John Adams from James Lovell, July 1798
From: Lovell, James
To: Adams, John



Sir
ca. July 1798

Genl. Roberdeau & his Friends attributed his escape from Death, while in the flying Camp of 77 under a mortal Dysentery, intirely to the use of the arrow-Root, much famed in the W Indies. Though I abominate all quack Interferences, yet my affectionate Esteem for your Family will not let me omit to send Part of what I happen to possess of that rare Powder; having, or thinking I have, experienced Benefit from it myself. Whether in reality it is at all more efficacious than Flour or Starch, it is as innocent as either of them, when used like this to thicken Milk & Water, for the Purpose of sheathing Acrimony and at the same Time affording Nourishment. Indeed, it is used also for Starch in the W Indies.
By Leave of the Doctor, let it be tried, not otherwise, simple as it is, upon my Suggestions only.
With perfect Esteem / your Friend & Humble, / Servant

James Lovell